Report and Order Terminating Probation /

 

Probation Form No, 35
(1/92) Supervised Release
Prior to Orginal Expiration Date
USDC SDNy ~~

 

UNITED STATES DISTRICT COURT
DOCUMENT

for the
SOUTHERN DISTRICT OF NEW YORK. ELECTaG wal é LEY FREER

 

 

 

DAG:
UNITED STATES OF AMERICA bie
v. Docket No. 00 CR. 00432-2 (DC)
Edgar Ortega

On September 22, 2016, the above named was placed on Supervised Release for a period
of 72 Months. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Edgar Ortega be discharged

from Supervised Release. ©

Respectfully gubmitted,
vy WAA

ElWabeth Cuprill a

Supervisory U.S. Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Click here
‘to enter text, and that the proceedings in the case be terminated.

Fe day of +h 20 pe

Date this s
3

Honorable Denise Cote
U.S. pisieet Judge

 
